Case 19-10923-JDW         Doc 8    Filed 03/07/19 Entered 03/07/19 11:28:33             Desc Main
                                   Document      Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

IN RE: SHARON DIANNE CRANE AND RODNEY                                CHAPTER 13 PROCEEDING
CRANE, DEBTORS
                                                                          CASE NO. 19-10923-JDW

                                APPEARANCE OF COUNSEL

       Shapiro & Brown, LLC of Jackson, Mississippi, enters its appearance of counsel of

record for The Bank of New York Mellon Trust Company, National Association fka The Bank of

New York Trust Company, N.A. as successor to JPMorgan Chase Bank, N.A., as Trustee for

Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates

Series 2006-RZ3 in the above referenced bankruptcy. Pursuant to Section 1109 (b) of the

Bankruptcy Code and Bankruptcy Rules 2002 and 9007, we request that all notices given or

required to be served in this case, be given to and served upon the undersigned at the office

address and telephone number set forth below.

       Pursuant to Section 1109 (b) of the Bankruptcy Code, the foregoing demand includes

not only the notices and papers referred to in the Rules specified above but also includes,

without limitation, orders and notices of any applications, motions, petitions, pleadings,

complaints or demands transmitted or conveyed by mail, delivery, telephone, telegraph, telefax

or otherwise, which affect the Debtors or property of the Debtors.

Dated: This the 7th day of March, 2019.

                                              Respectfully submitted
                                              SHAPIRO & BROWN, LLC



                                              /s/ J. Gary Massey
                                                  J. Gary Massey
                                                  Attorney for Creditor
Case 19-10923-JDW        Doc 8     Filed 03/07/19 Entered 03/07/19 11:28:33           Desc Main
                                   Document      Page 2 of 2


                                CERTIFICATE OF SERVICE

        I, J. Gary Massey, of the firm of Shapiro & Brown, LLC, do hereby certify that I have
this date provided a copy of the foregoing Notice of Appearance either by electronic case filing
or by United States mail postage pre-paid to the following:

Locke D Barkley, Chapter 13 Trustee
sbeasley@barkley13.com

Robert H. Lomenick, Jr., Attorney for the Debtor
rlomenick@gmail.com

Office of the U.S. Trustee
USTPRegion05.AB.ECF@usdoj.gov


       Dated: March 7, 2019
                                             Respectfully submitted
                                             SHAPIRO & BROWN, LLC

                                             /s/ J. Gary Massey
                                                 J. Gary Massey
                                                 Attorney for Creditor

Presented by:
J. Gary Massey, MSB#1920
Bradley P. Jones, MSB#9731
SHAPIRO & BROWN, LLC
1080 River Oaks Drive, Suite B-202
Flowood, MS 39232
Telephone No. (601) 981-9299
Facsimile No. (601) 981-9288
E-mail: msbankruptcy@logs.com
BK Case No. 19-10923-JDW
